Opinión concurrente emitida por el
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Alonso Alonso.
La adopción hoy por el Tribunal de nuestra visión sobre el alcance de las Reglas 63 y 64(B)(5) de Evidencia, 32 L.P.R.A. Ap. IV, según expuesto en Pueblo v. Hernández Osorio, 112 D.P.R. 182, 193-204 (1982), nos mueve a exponer separadamente nuestro criterio sobre el desarrollo doctrinario más reciente en esta materia.
La declaración de una persona, que le autoincrimina por la comisión de un delito, e involucra a un tercero, suscita *38varios problemas bajo las Reglas de Evidencia y el derecho a confrontación.
Si es extrajudicial (v.g. presentada ante un fiscal o la Policía), aunque técnicamente es prueba de referencia, por excepción resulta admisible contra el declarante bajo la Regla 62 de Evidencia, supra, sujeto a que no adolezca de algún vicio constitucional bajo las normas jurisprudenciales contra la autoincriminación.
En cuanto a la admisibilidad contra el tercero, la situación dependerá de la disponibilidad o no del declarante para testificar. Si está disponible y sujeto a contrainterro-gatorio, su declaración extrajudicial es admisible contra el tercero, bajo los principios de la Regla 63, y Pueblo v. Esteves Rosado, 110 D.P.R. 334 (1980), sin impedimento bajo el derecho a confrontación. Si, por el contrario, no lo está — por cualesquiera de los motivos señalados en la Regla 64(A)— no podrá invocarse la Regla 63 para admitir esa declaración extrajudicial contra el tercero. Entonces, es aplicable la Regla 64(B).
Específicamente esta última circunstancia es la planteada en el caso de autos con relación a la declaración del coautor Luis F. Arroyo Rivera en la que alegadamente admite haber cometido los delitos de asesinato y violación junto al apelante Eduardo De Jesús Ayuso. Por su silencio y negativa a declarar en el juicio, no está disponible. Ciertamente, en teoría, esa declaración es contra interés penal bajo la Regla 64(B)(3) de Evidencia, supra. Aun así, su admisibilidad contra el apelante De Jesús Ayuso levanta serias interrogantes constitucionales bajo el derecho a confrontación. Douglas v. Alabama, 380 U.S. 415 (1965); Bruton v. United States, 391 U.S. 123 (1968). No basta que se trate de una admisión contra interés penal del declarante. Al mezclar a un tercero, ello puede beneficiarle o aliviarle la situación, lo que debilita la hipótesis en que se apuntala *39dicha Regla 64(B)(3), a saber, que la declaración sea de alto grado contraria a su interés.
Recientemente, en Lee v. Illinois, 90 L.Ed.2d 514, 528 (1986), el Tribunal Supremo federal, en el escolio 5, se negó a resolver este problema bajo el molde estrecho de su equivalente, la Regla 804(b)(3) federal. 28 U.S.C. La norma establecida en Lee v. Illinois, supra, es que la confesión de un coautor se presume no confiable, y por ende inadmisible, en cuanto prueba contra otro coautor así involucrado. Sin embargo, tal presunción no es absoluta. Puede ser rebatida por el Ministerio Fiscal estableciendo elementos circunstan-ciales de confiabilidad. En Lee v. Illinois, supra, cuatro de los nueve jueces estimaron que la presunción fue rebatida a base de que había otra confesión ofrecida del otro coautor. Este enfoque —que se ha conceptualizado como la norma de las confesiones interrelacionadas— permite la admisión de esa confesión como prueba contra el coautor y ha tenido buena aceptación. Véase People v. Berzups, 402 N.E.2d 1155 (N.Y. 1980). Y el mismo Tribunal Supremo federal, en New Mexico v. Earnest, 91 L.E.2d 539 (1986), revocó una decisión del Supremo de Nuevo Méjico, que a su vez había revocado una convicción, al estimar que el derecho a confrontación, bajo la Constitución federal, impedía absolutamente recibir la confesión de un declarante como prueba contra el coautor. Devolvió el caso al foro de origen para que siguiera la norma de Lee v. Illinois, supra, esto es, que se trata de una presunción de no confiabilidad, rebatible por el Estado. La opinión concurrente suscrita por cuatro jueces, dice que “en la medida en que Douglas v. Alabama interpretó que la Cláusula de Confrontación requiere una oportunidad para contrainterrogar antes de admitir una declaración extrajudicial de un coacusado, dicho caso ya no es buen precedente”. (Traducción nuestra.) New Mexico v. Earnest, supra, págs. 539-540. Más aún, Lee v. Illinois, supra, resuelve que la admisión errónea en violación al derecho *40a confrontación de una confesión del declarante contra el coautor no acarrea la revocación automática de la convicción de éste, pues queda abierta la posibilidad de “error no perjudicial”. Sobre el amplio alcance del error no perjudicial, aunque de rango constitucional, véase Rose v. Clark, 92 L.Ed.2d 460 (1986).
En suma, bajo este esquema la declaración de Arroyo Rivera, en la que confesó haber cometido los delitos junto al apelante De Jesús Ayuso, no es fatalmente inadmisible contra éste. Su admisión errónea en el juicio contra el apelante De Jesús Ayuso no conllevaría la revocación automática de su convicción. De haber indicios de confiabilidad —debidamente acreditada por el Ministerio Público en armonía con la Regla 9(A) de Evidencia, supra— quedaría rebatida la presunción de no confiabilidad y la declaración sería admisible bajo la Regla 64(B)(3), sin impedimento constitucional bajo el derecho a confrontación. Esta solución satisface el criterio establecido en Ohio v. Roberts, 448 U.S, 56, 66 (1980), a los fines de que la declaración es admisible una vez se establece la no disponibilidad del declarante y concurren los indicios circunstanciales de confiabilidad.